Citation Nr: 0526901	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-05 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled to testify before the Board at a 
videoconference hearing on September 28, 2005.  However, two 
weeks prior to the hearing, he requested that the hearing be 
rescheduled.  He seeks a new hearing after June 2006.  The 
Board notes that the veteran also sought to reschedule a 
videoconference hearing before the Board that had been 
scheduled for April 2005.  At that time, the veteran had 
indicated that he was obtaining military information.  

As the request for rescheduling of the hearing is timely, the 
Board will remand the case to the RO to reschedule the 
veteran for a videoconference hearing before the Board, to be 
held from the RO, but after June 2006.  See 38 C.F.R. 
§§ 20.700(e), 20.704(c) (2004).

Accordingly, the Board REMANDS the case for the following 
actions:

Reschedule the veteran for a 
videoconference hearing before the Board 
to be held from the RO after June 2006.  
Ensure that the claims folder is 
maintained at the RO in accordance with 
all administrative procedures pertaining 
to retention of claims folders while 
awaiting the conduct of videoconference 
hearings before the Board.  Transfer the 
claims folder to the Board in accordance 
with administrative procedures for such 
hearings as the actual hearing date 
approaches.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


